DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 01/03/2022 in regard to the U.S.C. 101 rejection have been fully considered but they are not persuasive. The Applicant argues that with the addition of the memory and hardware processor plus program that the claims could not be performed mentally or on a piece of paper. The Examiner respectfully disagrees. The memory and hardware processor are simply generic computer components. Also, gathering heart related data could be performed simply by looking at the data on a printout or screen or could be accomplished mentally and the step of determining a sleep state could be done in the mind of a physician given the data from the heart rate obtainer.
Applicant’s arguments, filed 01/03/2022, with respect to the rejection(s) of claim(s) 12-20 under U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi US 20160007868 A1).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 12, 19, and 20 recite a system/method for determining sleep states of a user that comprises gathering heart related data as well as sleep stage data. 
The limitation of determining sleep states of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “memory” and a “hardware processor” nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “hardware processor” language, gathering heart related data could simply by looking at the data on a printout or screen or could be accomplished mentally and determining a sleep state could be done in the mind of a physician given the data from the heart rate obtainer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a sleep state determiner to determine the sleep stages a user is in. The memory and hardware processor are recited at a high-level of generality such that it amounts no more than any structure that can detect heart rate and determine sleep stages. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20150190086 A1) in view of Takahashi (US 20160007868 A1).
In regards to claim 12, Chan discloses a sleep determination apparatus (Abstract discloses this is a sleep determining device) comprising: 
a memory (Abstract); and 
a hardware processor which executes a stored program to control the sleep determination apparatus (Abstract) to perform processes including:
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval) ; 
determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), in such a manner as to distinguish between a first non-REM sleep stage and a second non-REM sleep stage (Par. 0024 discloses distinguishing between the five sleep stages);
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) ((Par. 0024 discloses distinguishing between the five sleep stages).
Chan discloses using at least one physiological signal to classify a sleep stage (Par. 0021) but does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
However, in the same field of endeavor, Takahashi discloses a processing system to determine a sleep state of a user (Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Abstract, Par. 0125) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.
In regards to claim 15, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the plurality of sleep stages the user is in, from among five sleep stages including a REM sleep stage (REM), the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), the third non-REM sleep stage (N3), and the fourth non-REM sleep stage (N4) (Par. 0024 of Chan discloses the classification of five sleep stages based on the data obtained). 
	In regards to claim 16, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the plurality of sleep stages the user is in, based on learning result data that is obtained by learning, from training data for which the sleep stages are known, using the heart rate variability parameters as inputs (Par. 0005 of Chan discloses the use of a machine learning classifier to determine sleep stages). 
	In regards to claim 17, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 16, wherein an algorithm for the learning is a neural network, a support vector machine, a random forest, a recurrent neural network, or a hidden Markov model (Par. 0024 of Chan discloses the use of the Markov model).
	In regards to claim 18, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the sleep stages the user is in, based on a function indicating a probability of being in each of the plurality of sleep stages, the function having the heart rate variability parameters as variables, and the plurality of sleep stages including the first Par. 0038 of Chan discloses that sleep stages can be determined using probabilities). 
	In regards to claim 19, Chan discloses a sleep determination method (Abstract discloses this is a sleep determining device) executed by a sleep determination apparatus having a memory (Abstract) and a hardware processor (Abstract), the method being performed under control of the processor executing a stored program, and the method comprising: 
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate variability parameters indicating a heart rate state (Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval); 
and determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), in such a manner as to distinguish between a first non-REM sleep stage (N1) and a second non-REM sleep stage (N2) (Par. 0024 discloses distinguishing between the five sleep stages),
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) ((Par. 0024 discloses distinguishing between the five sleep stages).
Chan does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Par. 0125) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.
	In regards to claim 20, Chan discloses a non-transitory computer readable storage medium having stored therein a program that is executable by a hardware processor of a sleep determination apparatus to cause the sleep determination apparatus to perform functions (Par. 0017 and Abstract) comprising:
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate variability parameters indicating a heart rate state (Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval); 
determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), so as to distinguish between a first non-REM sleep stage (N1) Par. 0024 discloses distinguishing between the five sleep stages), 
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) ((Par. 0024 discloses distinguishing between the five sleep stages).
Chan does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
However, in the same field of endeavor, Takahashi discloses a processing system to determine a sleep state of a user (Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Par. 0125) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.


4.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Takahashi as applied to claim 12 and further in view of Chen (US 20160262690 A1).
	In regards to claim 13, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, except for wherein the determining comprises determining which of the first non-REM sleep stage or the second non-REM sleep stage the heart rate variability parameters of the user indicate, in accordance with a first determination condition that is set based on a correlation between the heart rate 
However, in the same field of endeavor, Chen does disclose this (Par. 0038 of Chen discloses comparing measured HRV values to known values associated with each sleep stage using a model) for the purpose of identifying sleep stages. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and Takahashi and modified them by having the sleep state determiner determines which of the first non-REM sleep stage or the second non-REM sleep stage the heart rate variability parameters of the user indicate, in accordance with a first determination condition that is set based on a correlation between the heart rate variability parameters and the first non-REM sleep stage and a second determination condition that is set based on a correlation between the heart rate variability parameters and the second non-REM sleep stage, as taught and suggested by Chen, for the purpose of identifying sleep stages.
	In regards to claim 14, the combined teachings of Chan, Takahashi, and Chen as applied to claim 13 discloses the sleep determination apparatus according to claim 13, wherein the determining comprises determining which of the plurality of sleep stages the user is in, from among five stages including a REM sleep stage (REM), the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), the third non-REM sleep stage (N3), and the fourth non-REM sleep stage (N4) (Par. 0024 of Chan discloses the classification of five sleep stages based on the data obtained). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792         
25 March 2022